        Case 2:19-cv-02144-KSM Document 29 Filed 03/03/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LM GENERAL INSURANCE COMPANY               :   CIVIL ACTION
                                           :
                                           :
             vs.                           :
                                           :
                                           :
SHARON LEBRUN, et al                       :   NO.: 19-2144


                                       ORDER


             AND NOW, this       3rd   day of March, 2020, in accordance with the

court’s procedure for random reassignment of cases, it is hereby

             ORDERED that the above-captioned case is reassigned from the calendar

of the Honorable Joel H. Slomsky, to the calendar of the Honorable Karen S. Marston.


                                               FOR THE COURT:


                                               JAUN R. SÁNCHEZ
                                               Chief Judge



                                               ATTEST:




                                               KATE BARKMAN
                                               Clerk of Court
